[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: MOTION TO RE-OPEN (#107) AND PETITION FOR APPOINTMENT OF RECEIVEROF RENTS
The petitioning utility furnishes water service to a residential, multi-family dwelling at 19-21 Cleveland Avenue, Hartford, which is owned and controlled by respondent. The water service account for the Cleveland Avenue building is past due; charges for such service are billed to respondent at 57 Canaan Street, Hartford. The petition for the appointment of a receiver has been brought pursuant to General Statutes Section 16-262f.
The instant petition, filed December 22, 1994, was previously granted and a rents receiver was appointed on February 22, 1995.1 On March 31, 1995, a motion to reopen was filed requesting that the order be vacated because of respondent's "inability to be present for the prior hearing." The motion to reopen came before this court on April 24, 1995 and, by agreement of the parties, was (and hereby is) granted. At the request of the parties, evidence was taken on the petition for a receiver.2
Petitioner has established, on the evidence, the allegations of, and a basis for, its petition requesting the appointment of a rents receiver. The 19-21 Cleveland Avenue account has been continuously delinquent since early 1990 and, during the calendar year 1994, only one payment has been made on the account, that being in the sum of $100.3
The prior order appointing a rents receiver, as amended and entered on March 8, 1995, is hereby reinstated, and the surety bond and all of the provisions contained therein are to pertain and be placed in effect. The amount of the debt due petitioner is hereby found in accordance with that set forth in petitioner's affidavit of debt dated April 24, 1995, with taxable costs as per the bill of costs bearing the same date. CT Page 5236
Mulcahy, J.